[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO CLARIFY
On October 16, 2001 this court issued a decision in the above appeal. The decision sustained the appeal and remanded the matter to the Stamford Zoning Board of Appeals (ZBA) to comply with § 19-2.2(a) of the Stamford Zoning Regulations regarding specific written findings concerning four conditions. This memorandum is in response to the plaintiffs motion to clarify. The court did not order that the ZBA hold a new public hearing. The court did intend that the ZBA provide those written findings based on the existing record, including the transcript.
The court cannot predict what will happen on remand. If the ZBA complies with the court's instruction to set forth in writing the findings required by regulation, then it is anticipated that one or more parties will request this court to review those findings, and further, to determine whether the appeal should remain sustained or should be denied.
ADAMS, J.